CERTIFICATE to be filed with NOTICE OF APPEAL TO THE COURT OF APPEALS

                          APPELLATE NO. ______________________________
                                            (To be filled in by COA)

                                TRIAL COURT CAUSE NO. 007-1559-14
                                                                                           FILED IN
                                                                                    12th COURT OF APPEALS
THE STATE OF TEXAS                                          |          7TH               TYLER,
                                                                             Judicial District   TEXAS
                                                                                               Court
(State or Appellant)                                        |                       4/24/2015 9:39:24 AM
                                                            |          of                CATHY S. LUSK
VS.                                                         |                                Clerk
                                                            |
RICKY LYNN HARRIS                                                      |      Smith County, Texas
(Appellee or State)

                The Records of My Office Reflect The Following information in This Case:

Defendant was Convicted of : POSS CS PG 1 <1G

Punishment Assessed:                10 Years 00 /Texas Department of Criminal Justice

Was This a Revocation of Probation:                NO

Defendant is:           RICKY LYNN HARRIS is in JAIL

If on Bond, Give Amount:            NA                      Date Bond Posted: NA

Sentence Imposed on: 04/07/15

If NO Sentence, Order Appeal Form Signed:                   NA

Written Notice of Appeals was Filed on:            04/21/15

Trial Held Before the Court:        Guilty Plea-No Jury

MOTION FOR New Trial Filed?:              NO                 Yes, Date Filed:

             ****IF MOTION FOR NEW TRIAL WAS FILED AFTER NOTICE OF APPEAL, ****
            PLEASE GIVE WRITTEN NOTICE TO THE COURT OF APPEALS IMMEDIATELY

Presiding Trial Court Judge:              KERRY RUSSELL

Trial Court Reporter:                     JENNIFER LOWRANCE
            Address:                      Smith County Courthouse
                                          7th Judicial District Court
                                          100 N. Broadway
                                          Tyler, Texas 75702

Was the Defendant Declared Indigent:               YES

Defendant’s Counsel Is: APPOINTED
Defendant – Represented on Appeal by:     HUGGLER, JAMES W., JR.           00795437
                                          (Attorney’s Name)             (State Bar Number)

                               Address:   100 E FERGUSON #805
                                          Tyler, TX 75702

                                Phone:    903-593-2400
                                Fax:      903-593-3830


State – Represented on Appeal by:         Michael West                          21203300
                                          (Attorney’s Name)                     (State Bar Number)

                          Address:        Smith County Courthouse – 4th Floor
                                          District Attorney’s Office
                                          100 N. Broadway
                                          Tyler, TX 75702

                           Phone:         903-590-1724
                           Fax:           903-590-1719


Dated this 24th day of April, 2015.

                                                  Lois Rogers, Smith County District Clerk



                                                  By:         /S/ LINDA RHYMES
                                                              LINDA RHYMES, Deputy


Note:        ATTACH A COPY OF THIS NOTICE OF APPEAL TO THIS FORM.
             (One Copy of This Form goes to the Court of Appeals, One copy goes
             To the DA, and One Copy goes to the Court Reporter.)


PLEASE BE SURE THAT ALL THE REQUESTED INFORMATION IS COMPLETE.

THANK YOU !

SEND TO:           12TH COURT OF APPEALS
                   1517 WEST FRONT STREET SUITE 354
                   TYLER, TEXAS 75702